El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
La Comisión de Servicio Público por resolución de 17 de enero de 1957 concedió al aquí peticionario un certificado de necesidad y conveniencia para operar tres ómnibus en la ruta de la Calle Loíza a Carolina. El 8 de febrero, o sea veintidós días después, “La Cubanita Auto Bus”, que antes había comparecido a oponerse a la concesión de la franquicia, radicó una moción solicitando nueva audiencia. El 18 si-guiente radicó el peticionario un escrito oponiéndose a las pretensiones de “La Cubanita”. La Comisión señaló para vista ambas cuestiones y mientras tanto suspendió los efectos de la orden del 17 de enero.
El artículo 75 de la “Ley de Servicio Público de Puerto Rico” (27 L.P.R.A. sec. 224) establece un término de 15 días dentro del cual debe hacerse cualquier solicitud de reconsi-deración a una declaración, decisión u orden de la Comisión. Por así disponerlo la ley, el aquí peticionario se opuso a la concesión de nueva audiencia solicitada por “La Cubanita”, ya que su solicitud había sido radicada fuera del término. La resolución de la Comisión hemos visto fue de fecha 17 de enero y la solicitud de nueva audiencia de 8 de febrero. Esto no obstante, la Comisión oyó prueba relacionada con la opo-sición de “La Cubanita”. La prueba fue al efecto de que el peticionario no cumplía con ciertas leyes relacionadas con los choferes, y al resolver el caso dejando sin efecto la reso-lución del 17 de enero se expresó así la Comisión:
“La Comisión, considerada la circunstancia del caso así como la prueba presentada por ambas partes es de opinión que para resolver el mismo, además de considerar la existencia o no de la conveniencia y necesidad pública, debe considerar la prueba aportada por la opositora sobre las actuaciones del peticionario en relación con las Leyes vigentes de seguro social para chóferes y los decretos mandatorios de la Junta de Salario Mínimo. Al analizar esta prueba encontramos que el peticionario con ante-rioridad a la radicación de su solicitud actuó en contra de lo *704dispuesto en la Ley sobre Seguro Social de Choferes y los de-cretos mandatories, legislación de alto alcance social que no debe evadir su cumplimiento ningún porteador público, ya que al hacerse cualquier concesión por esta Comisión, es deber del concesionario no solamente cumplir con nuestras disposiciones reglamentarias sino con cualesquiera otras leyes aprobadas por el Estado Libre Asociado de Puerto Rico.”
Recurrió el peticionario al Tribunal Superior, Sala de San Juan para revisar las actuaciones de la Comisión. El Tribunal Superior confirmó y acudió entonces ante nos me-diante solicitud de certiorari, que expedimos.
Para sustanciar su recurso apunta que la solicitud de nueva audiencia por “La Cubanita” fue radicada fuera de término y que la Comisión no podía considerar otros factores que no fueran los de necesidad y conveniencia al resolver sobre la solicitud del aquí peticionario.
 Consideremos en primer lugar la cuestión de la tardanza en radicar la solicitud de nueva audiencia. Dispone el artículo 75 de la Ley de Servicio Público, antes citada:
“Después de haberse hecho cualquier declaración, decisión u orden por la Comisión, cualquier compañía de servicio público o corporación municipal que fuere afectada por ella, o cualquier querellante en el procedimiento, o cualquier persona, corporación municipal o compañía de servicio público, o asociación a la cual la Comisión hubiere permitido intervenir debidamente, mediante petición adecuada y causa justificada, podrá solicitar dentro de los quince días después de la notificación de dicha orden, una nueva audiencia en lo que respecta a cualquier asunto deter-minado por la Comisión mediante audiencia, o investigación y orden dictada en dicho asunto; . . .”
Vistos los términos claros y terminantes de la disposición transcrita, es claro que la moción radicada por “La Cubanita” fue tardía. Pero “ [1] a Comisión tendrá poder para rescin-dir o modificar declaraciones, decisiones u órdenes dictadas en virtud de las disposiciones de esta parte [Ley], mediante el aviso y en la forma que considere convenientes, y podrá *705conceder una nueva audiencia por causa justificada”, según lo dispuesto por el artículo 73 (27 L.P.R.A. see. 222) de la propia ley. Es fundándose en esta disposición que la Comi-sión motu proprio podía celebrar una nueva audiencia para considerar cuestiones adicionales relacionadas con la deter-minación que había hecho concediéndole un certificado de necesidad y conveniencia al aquí peticionario.
Así se ha interpretado una disposición similar en el estado de Pennsylvania, de donde el propio peticionario admite pro-viene nuestra ley. Establece la ley de ese estado, al igual que la nuestra, que las peticiones de reconsideración deben radicarse dentro de los quince días después de haberse dictado una orden. Sección 1006 del Public Utility Law, Pa. Stat. Ann. tit. 66 § 1396 (1959). Pero al igual que nuestro ar-tículo 73, la sección 1007 de la Ley antes citada (see. 1397 de los Estatutos Anotados) dispone:
“La Comisión puede en cualquier momento, luego de la opor-tuna notificación y audiencia, según se provee para el caso de querellas, rescindir o enmendar cualquier orden dictada por ella . . .”
En el caso de Paradise v. Pennsylvania Public Utility Commission, 132 A.2d 754 (Penn. 1957) la corte tuvo ante sí una situación parecida a la que ahora estamos considerando. ¿Puede la Comisión celebrar una nueva audiencia, cuando la petición a ese propósito es radicada fuera del término establecido por ley? Al resolver la cuestión se expresó así el Tribunal:
“Convenimos con el apelante en que la sección 1007 no au-toriza a la Comisión a revivir una solicitud tardía de reconsi-deración bajo la sección 1006. Sin embargo, la radicación de tal solicitud no puede restringir la facultad de la Comisión de actuar separadamente bajo la sección 1007. La línea divisoria entre la reconsideración bajo la sección 1006 y una investigación independiente bajo la sección 1007 puede resultar con frecuencia muy sutil, y no nos sentimos inclinados a restringir la facultad de la Comisión simplemente a causa de terminología que dista *706mucho de lo ideal. La verdadera controversia en esta apelación es si se ha cumplido con los requisitos de la sección 1007 . .
Y la sección 1007 lo que requiere igual que el artículo 73 de nuestra ley es que se celebre una nueva audiencia, que fue lo que aquí hizo la Comisión. Al igual que en Pennsylvania las disposiciones del artículo 75 de nuestra ley no pue-den impedir que la Comisión actúe al amparo del artículo 73.
Al tratar sobre el poder de los organismos administra-tivos para revisar en cualquier momento sus órdenes y reso-luciones se afirma en un estudio que aparece en el volumen correspondiente al año 1942 de la Revista Jurídica de Wisconsin a la pág. 5, específicamente a la pág. 19:
“Generalmente estos mismos principios son aplicados por las comisiones de servicio público estatales. Frecuentemente estas comisiones promulgan reglamentos procesales en los cuales se establece un término limitado dentro del cual una parte afec-tada puede solicitar una reconsideración o la reapertura del caso. Estas reglas no derogan la jurisdicción continua de la comisión, la cual puede motu proprio reconsiderar un caso, aun cuando el término establecido en dichas reglas haya expirado...” Schopflocher, The Doctrine of Res Judicata in Administrative Law, (1942) Wis. L. Rev. 5.
Véase además: Toledo Edison Co. v. Public Utilities Commission, 118 N.E.2d 531 (Ohio 1954) ; Pittsburgh & L. E. R. Co. v. Public Utilities Commission, 191 N.E. 467 (Ohio 1954); Froeber-Norfleet v. Southern Ry. Co., 9 F. Supp. 409 (D.C. N.D. Ga. 1934).
La Comisión estaba justificada en reabrir el caso para conocer de la situación que había venido a conocimiento de ese cuerpo, la idoneidad de la persona a quien se le estaba concediendo el certificado de necesidad y conveniencia. Y aquí entramos a considerar la otra cuestión levantada por el peticionario al efecto de que la Comisión al conceder un cer-tificado de necesidad y conveniencia no puede considerar el carácter y la conducta del solicitante. Nos cita el peticio-nario autoridades que sostienen su posición. Librizzi v. *707Plunkett, 16 A.2d 280 (N. J. 1940) ; Bradley v. Arizona Corporation Commission, 141 P.2d 524 (Ariz. 1948) y tm caso de Pennsylvania, Slater v. Penn. Public Utilities Comn., 98 A. 2d 743 (Penn. 1953). En este último caso el concesionario había estado operando bajo un certificado expedido a nombre de una sociedad de la cual él formaba parte y que fue disuelta, pero había seguido cumpliendo con las órdenes y re-glamentos de la Comisión de Servicio Público de Pennsylvania. Teniendo esto en cuenta la Comisión le concedió un certificado a su nombre y en apelación el opositor sostuvo no debió con-cedérsele ya que había violado la ley al continuar operando con el certificado de la sociedad. La Comisión entendió que esta violación no ameritaba negarle el permiso solicitado, habida cuenta que siempre cumplió con las órdenes y regla-mentos. El tribunal entendió que no había nada que justi-ficara alterar la conclusión de la Comisión, y esto es lo que en realidad resuelve dicho caso, ya que era su norma soste-nerlas a menos que fueran arbitrarias y no estuvieran sos-tenidas por la evidencia. Y en este caso no era arbitraria la conclusión y estaba sostenida por la evidencia.
Ahora, independientemente de lo que a ese efecto puedan haber decidido otras jurisdicciones, nos parece que en su poder de reglamentar la transportación pública la Comisión no sólo puede, sino que debe, tomar en consideración la idoneidad de los que pretenden prestar un servicio público reglamentado por la Comisión. Sería inconcebible que, no importa la necesidad que hubiere de prestar un servicio de transporte, si la persona que lo solicita es una que vive al margen de la ley, la Comisión tuviera que concederle un certificado de necesidad y conveniencia. Que un organismo que reglamenta la concesión de certificados de necesidad y conveniencia puede considerar el carácter y la conducta de un solicitante se ha sostenido en el propio estado de Pennsylvania, Byham v. Pennsylvania Public Utility Commission, 67 A.2d 626 (Penn. 1949) ; D. F. Bast. Inc. v. Pennsylvania *708Public Utility Com’n., 138 A.2d 270 (Penn. 1958). Y en otras jurisdicciones Cutrona v. Mayor and Council, 124 A.2d 658 (Del. 1924); Alspaugh v. Public Utilities Commission, 65 N.E.2d 263 (Ohio 1946). Véase además 1 Blash-field Cyclopedia of Automobile Law & Practice, sec. 473 (ed. 1948).
Las violaciones que al aquí peticionario le imputaron y las cuales estimó probadas la Comisión, están relacionadas con la falta de pago del seguro social para choferes y el no cumplir con decretos mandatories de la Junta de Salario Mínimo. Pero es que es algo más que el mero no cumpli-miento con las disposiciones de unas leyes de hondo carácter de justicia social que afectan directamente a las personas que trabajan para un concesionario de un certificado de necesidad y conveniencia. Es la actitud asumida por el pe-ticionario cuando un inspector del negociado encargado en hacer cumplir una de esas leyes le visita investigando el asunto. El inspector acude al peticionario y éste le informa que los ómnibus pertenecen a su hermano. El hermano luego le informa que pertenecen al peticionario. Es su actitud tratando de evadir el cumplimiento de la ley. A ese respecto declaró el inspector:
“Yo lo que le quiero decir a la Comisión como funcionario público, que Miguel Alers dice que no tiene guaguas que son de Juan y cuando voy donde Juan dice que no son de Juan sino de Miguel y he tenido que recurrir a los tribunales.”
¿Qué garantía tendría la Comisión de que el peticionario cumpliría con las propias órdenes y reglamentos de la Comisión? Aun aquéllas que se relacionen con la seguridad pública. Obviamente el criterio no debe ser que la Comisión tiene poder para hacerlas cumplir. ¿Es que acaso no hay personas que buenamente las cumplan? Siempre debe preferirse para rendir servicios públicos a aquellas personas cumplidoras de la ley. Es una garantía para todos.
*709 No hay base alguna para sostener que el tribunal de instancia erró al confirmar la decisión de la Comisión. Recientemente en Comisión Servicio Público v. Metro Taxicabs, 82 D.P.R. 999 (1961) dijimos que la función del tribunal de instancia en estos casos “era una exclusivamente judicial: determinar si a la luz de los hechos, y demás circunstancias presentes en el récord certificado a ser apreciadas, el fallo de la Comisión era o no razonable, de acuerdo con la ley, y fundado en evidencia competente”. ¿Podría sostenerse que el fallo de la Comisión en el caso de autos no es razonable y que no está fundado en evidencia competente? Y afirmamos en el caso de la Metro: “El Tribunal no ha de sustituir a la Comisión”. Al sostener la decisión del tribunal de instancia, una vez más ratificamos ese criterio.
No se cometieron los errores que el peticionario señaló. Se anulará el auto expedido.
El Juez Asociado señor Santana Becerra disintió en opinión separada.